Exhibit 10.62

SALE, PURCHASE AND ESCROW AGREEMENT

BETWEEN

NCFLA II OWNER LLC, a

Delaware limited liability company

and

NCFLA SABAL LLC, a Delaware limited liability company

(collectively, as Seller)

AND

KBS CAPITAL ADVISORS LLC,

a Delaware limited liability company

(Purchaser)

AND

COMMERCIAL PROPERTY TITLE, LLC

(Escrow Agent)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I   RECITALS    2 1.1.   Real Property    2 1.2.   Personal Property   
2 1.3.   Purchase and Sale    3 Article II   PURCHASE PRICE    3 2.1.   Price   
3   2.1.1.   Deposit    3   2.1.2.   Addition to Deposit    3   2.1.3.   Balance
of Purchase Price    3 2.2.   Investments    4 2.3.   Interest on the Deposit   
4 Article III   CONDITIONS TO THE PARTIES’ OBLIGATIONS    4 3.1.   Conditions to
Purchaser’s Obligation to Purchase    4   3.1.1.   Performance by Seller    4  
3.1.2.   Delivery of Title and Possession    4   3.1.3.   Title Insurance    4  
3.1.4.   Seller’s Representations    5   3.1.5.   Tenant Estoppel Certificates
   5 3.2.   Conditions to Seller’s Obligation to Sell    5   3.2.1.  
Performance by Purchaser    5   3.2.2.   Receipt of Purchase Price    6
Article IV   PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT    6
4.1.   Purchaser’s Deliveries    6   4.1.1.   Purchase Price    6   4.1.2.  
Assignment of Lease and Contracts    6   4.1.3.   Bill of Sale    6   4.1.4.  
Closing Statement    6   4.1.5.   Cash – Prorations    6



--------------------------------------------------------------------------------

4.2.   Seller’s Deliveries    6   4.2.1.   Deed    6   4.2.2.   Assignment of
Leases and Contracts    7   4.2.3.   Bill of Sale    7   4.2.4.   Notices to
Tenants    7   4.2.5.   FIRPTA Affidavit    7   4.2.6.   Closing Statement    8
  4.2.7.   Cash – Prorations    8   4.2.8.   Owner’s Affidavit    8   4.2.9.  
Closing Certificate    8   4.2.10.   Keys    8   4.2.11.   Property Documents   
8 4.3.   Failure to Deliver    8 Article V   INVESTIGATION OF PROPERTY    8 5.1.
  Delivery of Documents    8   5.1.1.   Preliminary Title Commitment    8  
5.1.2.   Survey    9   5.1.3.   Leases and Contracts    9   5.1.4.   Plans and
Specifications    9   5.1.5.   Reports    9   5.1.6.   Financial Information   
9   5.1.7.   [Intentionally Omitted]    9   5.1.8.   Litigation    9   5.1.9.  
Personal Property    10   5.1.10.   Purchaser’s 3-14 Audit Documents    10 5.2.
  Physical Inspection of Property    10   5.2.1.   Notice and Access    10  
5.2.2.   Scope of Inspections    10   5.2.3.   Insurance    10   5.2.4.   No
Interference    11   5.2.5.   Indemnification    11   5.2.6.   Seller’s Right To
Be Present    11   5.2.7.   Expense of Inspections and Compliance With Laws   
11   5.2.8.   Repair and Restoration of Property    11 5.3.   Investigation
Period    12   5.3.1.   Title and Survey    12   5.3.2.   General Investigation
   12 5.4.   Effect of Termination    13 5.5.   No Obligation to Cure    13



--------------------------------------------------------------------------------

5.6.   Copies of Third Party Reports    13 5.7.   Purchaser’s 3-14 Audit    13
Article VI   THE CLOSING    13 6.1.   Date and Manner of Closing    13
Article VII   PRORATION, FEES, COSTS AND ADJUSTMENTS    14 7.1.   Prorations   
14   7.1.1.   Certain Items Prorated    14   7.1.2.   Leasing Commissions    14
  7.1.3.   Taxes.    15   7.1.4.   Security and Other Deposits    15   7.1.5.  
Adjustments    15   7.1.6.   Insurance    16 7.2.   Seller’s Closing Costs    16
7.3.   Purchaser’s Closing Costs    17 Article VIII   DISTRIBUTION OF FUNDS AND
DOCUMENTS    17 8.1.   Delivery of the Purchase Price    17 8.2.   Other
Monetary Disbursements    17 8.3.   Recorded Documents    17 8.4.   Documents to
Purchaser    17 8.5.   Documents to Seller    18 8.6.   All Other Documents   
18 Article IX   RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION    18 9.1.  
Return of Seller’s Documents    18 9.2.   Return of Purchaser’s Documents    19
9.3.   Deposit    19 9.4.   Disbursement of Deposit    19



--------------------------------------------------------------------------------

9.5.   No Effect on Rights of Parties; Survival    20 Article X   DEFAULT    20
10.1.   Seller’s Remedies    20 10.2.   Purchaser’s Remedies    21 Article XI  
REPRESENTATIONS AND WARRANTIES    21 11.1.   Seller’s Warranties and
Representations    21   11.1.1.   Organization    21   11.1.2.   Power and
Authority    21   11.1.3.   Proceedings    22   11.1.4.   Contravention    22  
11.1.5.   Leases    22   11.1.6.   Contracts    22   11.1.7.   Compliance    22
  11.1.8.   Employees    22   11.1.9.   Litigation    22   11.1.10.  
Environmental    22   11.1.11.   Patriot Act    23 11.2.   Purchaser’s
Warranties and Representations    23   11.2.1.   Power and Authority    23  
11.2.2.   Independent Investigation    24   11.2.3.   Purchaser Reliance    24  
11.2.4.   Compliance    24   11.2.5.   ERISA    24   11.2.6.   Patriot Act    24
11.3.   No Other Warranties and Representations    25   11.3.1.   No
Environmental Representations    25   11.3.2.   Release of Claims    26 11.4.  
Know Your Customer    26 Article XII   CASUALTY AND CONDEMNATION    26
Article XIII   CONDUCT PRIOR TO CLOSING    27 13.1.   Conduct    27 13.2.  
Actions Prohibited    27



--------------------------------------------------------------------------------

13.3.   Modification of Existing Lease and Contracts    28 13.4.   New Leases
and Contracts    28 13.5.   Confidentiality    28 13.6.   Right to Cure    29
13.7.   Future Notices    29 13.8.   Amendment to Declaration    29 Article XIV
  NOTICES    29 Article XV   TRANSFER OF POSSESSION    31 15.1.   Transfer of
Possession    31 15.2.   Delivery of Documents at Closing    31 Article XVI  
GENERAL PROVISIONS    31 16.1.   Captions    31 16.2.   Exhibits    31 16.3.  
Entire Agreement    31 16.4.   Modification    31 16.5.   Attorneys’ Fees    31
16.6.   Governing Law    32 16.7.   Time of Essence    32 16.8.   Survival    32
16.9.   Assignment by Purchaser    32 16.10.   Severability    32 16.11.  
Successors and Assigns    32 16.12.   Interpretation    32 16.13.   Counterparts
   33



--------------------------------------------------------------------------------

16.14.   Recordation    33 16.15.   Limitation on Liability    33 16.16.  
Possession of Seller    33 16.17.   Business Day    33 16.18.   Waiver of Jury
Trial    33 16.19.   Other Duties of Escrow Agent    34 16.20.   Disputes    34
16.21.   Reports    35 16.22.   Radon Notice    35 16.23.   Brokers    35

 

EXHIBITS       EXHIBIT A    —    Legal Description of Land EXHIBIT B    —   
Form of Tenant Estoppel Certificate EXHIBIT B -1    —    Form of Tenant Estoppel
Certificate EXHIBIT C    —    Assignment and Assumption of Leases, Contracts and
Other Property Interests EXHIBIT D    —    Form of Bill of Sale EXHIBIT E    —
   Leases EXHIBIT F    —    Contracts EXHIBIT G    —    Form of Notice to
Tenants EXHIBIT H    —    FIRPTA Affidavit EXHIBIT I    —    Form of Deed
EXHIBIT J    —    Owner’s Affidavit EXHIBIT K    —    Permitted Exceptions
EXHIBIT L    —    Amendment to Declaration EXHIBIT M    —    List of Purchaser’s
3-14 Audit Documents and Questions to be Answered for Purchaser’s 3-14 Audit
SCHEDULE 11.1.7    —    List of Notices SCHEDULE 11.1.9    —    List of Material
Litigation SCHEDULE 11.1.10    —    List of Environmental Reports



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

   Section

Additional Funds

   2.1.2

Agreement

   Introduction

Assignment of Leases and Contracts

   4.1.2

Bill of Sale

   4.1.3

Closing

   6.1

Closing Date

   6.1

Contracts

   4.2.2

Deed

   4.2.1

Defective Condition

   11.4

Deposit

   2.1.1

Effective Date

   Introduction

Escrow Agent

   Introduction

Extension Deposit

   6.2

Extension Option

   6.2

Improvements

   1.1

Investigation Period

   5.3.2

Land

   1.1

Leases

   4.2.1

Lists

   11.2.6

OFAC

   11.2.6

Order(s)

   .11.2.6

Owner’s Affidavit

   4.2.8

Permits, Warranties and Intangibles

   1.2

Permitted Encumbrances

   4.2.1

Permitted Exceptions

   5.3.1

Personal Property

   1.2

Property

   1.2

Proprietary Information

   13.5

Purchase Price

   2.1

Purchaser

   Introduction

Purchaser’s Action

   10.1

Purchaser’s 3-14 Audit

   5.7

Purchaser’s 3-14 Audit Documents

   5.1.10

Real Property

   1.1

Seller

   Introduction

Seller’s Broker

   16.23

Survey

   5.1.2

Tenant Payments

   7.1.1

Title Commitment

   5.1.1

Title Company

   3.1.3

Title Objections

   5.3.1

Title Policy

   3.1.3

To the extent of Seller’s actual knowledge

   11.1

 

1



--------------------------------------------------------------------------------

SALE, PURCHASE AND ESCROW AGREEMENT

This Sale, Purchase and Escrow Agreement (“Agreement”), dated as of December 20,
2006 (the “Effective Date”), is made by and between NCFLA II OWNER LLC, a
Delaware limited liability company (“NCFLA II Owner”), and NCFLA SABAL LLC, a
Delaware limited liability company (“NCFLA Sabal”; NCFLA II Owner and NCFLA
Sabal may be collectively referred to herein as “Seller”), and KBS CAPITAL
ADVISORS LLC, a Delaware limited liability company (“Purchaser”), and
constitutes (i) a contract of sale and purchase between the parties and (ii) an
escrow agreement among Seller, Purchaser and COMMERCIAL PROPERTY TITLE, LLC
(“Escrow Agent”), the consent of which appears at the end hereof.

ARTICLE I

RECITALS

1.1. Real Property. NCFLA II Owner owns and holds fee title to that certain
tract of improved land located in Hillsborough County, Florida (the “NCFLA II
Owner Land”), and NCFLA Sabal owns and holds fee title to that certain tract of
land located in Hillsborough County, Florida (the “NCFLA Sabal Land”; the NCFLA
II Owner Land and the NCFLA Sabal Land may be collectively referred to herein as
the “Land”), each as more particularly described in Exhibit A attached hereto,
together with the building and other improvements located thereon, excluding any
fixtures, equipment and moveable personal property belonging to any tenants
thereon (collectively, the “Improvements”), and together with all appurtenances
thereon and all easements and rights appurtenant thereto and more commonly known
as Sabal Park VI. The Land and the Improvements may be collectively referred to
herein as the “Real Property.”

1.2. Personal Property. In connection with the Real Property, Seller may possess
(i) certain governmental permits and approvals, (ii) certain contractual rights
(including the Leases and Contracts, as defined herein) and other intangible
assets (including all benefits under all licenses, blueprints, plans,
specifications, maps, drawings and guaranties and all warranties made by any
contractors, subcontractors, vendors or suppliers, regarding their performance
or the quality of materials supplied in connection with the construction of or
operation of all or any of the Real Property) and all intangible rights and
property, including, without limitation, all rights of ownership and use of any
names or trade names used in connection with the Property (the “Permits,
Warranties and Intangibles”), to the extent the same exists and are in Seller’s
possession and (iii) all items of tangible personal property owned by Seller
which are located on the Real Property and used by Seller in connection with the
operation and maintenance thereof, including, without limitation, the items to
be designated by Seller as provided in Section 5.1.9 hereafter (collectively,
the “Personal Property”). The Real Property and the Personal Property are
hereinafter collectively referred to as the “Property.”

 

2



--------------------------------------------------------------------------------

1.3. Purchase and Sale. Seller now desires to sell and Purchaser now desires to
purchase all of Seller’s right, title and interest in and to the Property, upon
the terms and covenants and subject to the conditions set forth below.

ARTICLE II

PURCHASE PRICE

2.1. Price. In consideration of the covenants herein contained, Seller hereby
agrees to sell and Purchaser hereby agrees to purchase the Property for a total
purchase price of Sixteen Million Five Hundred Thousand Dollars ($16,500,000.00)
(the “Purchase Price”), which shall be paid by Purchaser as follows:

2.1.1. Deposit. Purchaser has delivered concurrently with its execution of this
Agreement, or will deliver within two (2) business days after the Effective
Date, to Escrow Agent by bank wire of immediately available funds the sum of One
Hundred Fifty Thousand Dollars ($150,000.00) (the “Deposit”). The Deposit shall
be nonrefundable upon expiration of the Investigation Period subject only to the
satisfaction of the Conditions to Purchaser’s Obligations to Purchase in
Section 3.1 and subject to all other terms and conditions of this Agreement.

2.1.2. Addition to Deposit. Within one (1) business day following the expiration
of the Investigation Period (as defined in Section 5.3.2), Purchaser shall
deliver to Escrow Agent, by bank wire transfer of immediately available funds,
an additional non-refundable deposit of One Hundred Fifty Thousand Dollars
($150,000.00) (the “Additional Funds”), unless Purchaser shall have terminated
this Agreement in accordance with Section 5.3. Upon delivery to the Escrow
Agent, the Additional Funds shall be deemed part of the Deposit. If Purchaser
fails to deliver the Additional Funds to Escrow Agent on or before the
expiration of the Investigation Period (provided Purchaser has not terminated
this Agreement in accordance with Section 5.3), such failure shall be a default
under this Agreement.

2.1.3. Balance of Purchase Price. Purchaser shall, prior to 2:00 p.m. EST on the
Closing Date (as defined in Section 6.1), deliver to Escrow Agent, by bank wire
transfer of immediately available funds, a sum equal to the balance of the
Purchase Price. The balance of the Purchase Price to be received by Seller at
Closing shall be adjusted to reflect prorations and other adjustments pursuant
to Section 7.1 and Section 2.3.

 

3



--------------------------------------------------------------------------------

2.2. Investments. Following the collection of the Deposit, Escrow Agent shall
invest the Deposit in an interest-bearing account or certificate of deposit with
a banking institution with an office in Jacksonville, Florida. Purchaser and
Seller acknowledge that any amount over $100,000.00 shall not be insured, and
both parties release and hold harmless Escrow Agent from all losses, costs and
liabilities which may accrue or be incurred related to such lack of insurance.

2.3. Interest on the Deposit. Any interest earned on the Deposit shall be
credited and delivered to the party receiving the Deposit, provided, however,
that if the transaction closes, at Closing any interest earned on the Deposit
shall be credited to Purchaser by applying the same against the Purchase Price.

ARTICLE III

CONDITIONS TO THE PARTIES’ OBLIGATIONS

3.1. Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation to
purchase is expressly conditioned upon each of the following:

3.1.1. Performance by Seller. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Seller hereunder.

3.1.2. Delivery of Title and Possession. Delivery at the Closing of (i) the Deed
(as defined in Section 4.2.1) and (ii) possession as provided in Section 15.1.

3.1.3. Title Insurance. Delivery at the Closing of the standard current form of
American Land Title Association (ALTA) owner’s policy of title insurance (the
“Title Policy”), or irrevocable commitments to issue the same, with liability in
the amount of the Purchase Price issued by FIDELITY NATIONAL TITLE INSURANCE
COMPANY (the “Title Company”), through Escrow Agent as its agent, insuring that
fee title to the Real Property vests in Purchaser subject to the Permitted
Encumbrances (as defined in Section 4.2.1). At its option, Purchaser may request
the Title Company to issue additional title insurance endorsements if the same
are available for this transaction and if Purchaser pays for the extra cost of
such additional endorsements, provided that the unavailability of, or Title
Company’s failure to issue, any such additional endorsements shall not affect
Purchaser’s obligations under this Agreement. Notwithstanding anything stated to
the contrary in this Agreement, if Purchaser delivers to Seller and the Title
Company prior to the expiration of the Investigation Period a form of Title
Commitment acceptable to Purchaser and that does not set forth any requirements
inconsistent with or in addition to the terms of this Agreement or contrary to
applicable Florida law and regulations and that the Title Company is willing to
issue, then, the form of Title Policy that shall be delivered to Purchaser as
provided in this Agreement shall be the form of title policy (and title
endorsements) provided for in such title commitment delivered to Seller.

 

4



--------------------------------------------------------------------------------

3.1.4. Seller’s Representations. The representations and warranties by Seller
set forth in Section 11.1 being true and correct in all material respects as of
the Closing except as modified by notice (in accordance with Section 11.1) to
which Purchaser does not object in writing by the later of (i) three
(3) business days after receipt thereof or (ii) the end of the Investigation
Period.

3.1.5. Tenant Estoppel Certificates. At least five (5) business days prior to
the scheduled date of Closing, Purchaser shall have received Tenant estoppel
certificates (the “Tenant Estoppel Certificates”) in substantially the form
attached hereto as Exhibit “B” or Exhibit “B-1” (or, if different, the form
required by the applicable Lease) and otherwise reasonably satisfactory to
Purchaser from tenants who represent at least seventy-five percent (75%) of the
total rentable square footage in the Property (“Required Tenants). Seller will
deliver to Purchaser copies of the signed Tenant Estoppel Certificates promptly
following Seller’s receipt thereof. Purchaser shall have the right to object in
writing to any Tenant Estoppel Certificate that contains terms materially
different from the terms of the applicable lease or the rent roll, or that
contains other material modifications (such as, by way of illustration, a Tenant
Estoppel Certificate that identifies that either the landlord or the tenant is
in default under the lease); provided, however, no Tenant Estoppel Certificate
shall be deemed unsatisfactory merely because a tenant qualifies any statement
or certification therein by a “best of knowledge” standard or other similar
provision. In the event that Purchaser objects to any Tenant Estoppel
Certificates or Seller fails to deliver the required Tenant Estoppel
Certificates at least five (5) days prior to the Closing Date, Seller shall have
the right to extend the Closing Date for a period of up to twenty-five (25) days
to allow Seller time to obtain or correct the Tenant Estoppel Certificates
necessary for the Closing, and Closing shall thereafter occur on the earlier of
(i) the date which is ten (10) days following Seller’s delivery of the required
Tenant Estoppel Certificates, or (ii) such other date as Seller and Purchaser
may agree; provided, however, that in no event shall Seller deliver the required
Tenant Estoppel Certificates later than ten (10) days prior to the extended
Closing Date.

3.2. Conditions to Seller’s Obligation to Sell. Seller’s obligation to sell is
expressly conditioned upon each of the following:

3.2.1. Performance by Purchaser. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Purchaser hereunder.

 

5



--------------------------------------------------------------------------------

3.2.2. Receipt of Purchase Price. Receipt of the Purchase Price and any
adjustments due Seller under Article VII at the Closing in the manner herein
provided.

ARTICLE IV

PURCHASER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT

4.1. Purchaser’s Deliveries. Provided all conditions precedent set forth in
Section 3.1 have been satisfied, Purchaser shall, at or before the Closing,
deliver to Escrow Agent each of the following:

4.1.1. Purchase Price. The Purchase Price as set forth in Article II.

4.1.2. Assignment of Lease and Contracts. Two (2) executed counterparts of the
Assignment and Assumption of Lease, Contracts and Other Property Interests (the
“Assignment of Leases and Contracts”) in the form of Exhibit C attached hereto.

4.1.3. Bill of Sale. Two (2) executed counterparts of a bill of sale (the “Bill
of Sale”) in the form of Exhibit D attached hereto.

4.1.4. Closing Statement. An executed settlement statement reflecting the
prorations and adjustments required under Article VII.

4.1.5. Cash – Prorations. The amount, if any, required of Purchaser under
Article VII.

4.2. Seller’s Deliveries. Each Seller, respectively, shall, at or before the
Closing, deliver to Escrow Agent each of the following:

4.2.1. Deed. A special warranty deed (the “Deed”) in the form of Exhibit I
attached hereto, executed and acknowledged by Seller, pursuant to which Seller
shall convey title to the Real Property subject to the following (collectively,
the “Permitted Encumbrances”):

 

  (a) Non-delinquent real property taxes and all assessments and unpaid
installments thereof which are not delinquent.

 

6



--------------------------------------------------------------------------------

  (b) The applicable leases enumerated in Exhibit E attached hereto and any
applicable leases executed in accordance with this Agreement after the date
hereof (collectively, the “Leases”), and the rights of the tenants thereunder,
as tenant only, with no right to purchase all or portions of the Property.

 

  (c) Any other lien, encumbrance, easement or other exception or matter
voluntarily imposed or consented to by Purchaser prior to or as of the Closing.

 

  (d) All exceptions (including printed exceptions) to title contained or
disclosed in the Title Commitment (as defined in Section 5.1.1) other than
applicable Title Objections (as defined in Section 5.3.1) identified and not
thereafter waived by Purchaser.

 

  (e) Laws, ordinances, governmental regulations, and all building, zoning, land
use and any subdivision ordinances and regulations affecting the occupancy, use
or enjoyment of the Property.

 

  (f) All matters, rights and interests that would be discovered by an
inspection or current survey of the Property.

4.2.2. Assignment of Leases and Contracts. Two (2) executed counterparts of the
Assignment of Leases and Contracts in the form of Exhibit C attached hereto, and
(whether through the closing escrow or through such other method of delivery as
the parties may establish) the original executed Leases (or copies if originals
are not in Seller’s possession) and the service contracts, equipment leases,
maintenance agreements and other contracts affecting the Property enumerated in
Exhibit F attached hereto (collectively, the “Contracts”) assigned thereby.

4.2.3. Bill of Sale. Two (2) executed counterparts of the Bill of Sale.

4.2.4. Notices to Tenants. A notice signed by Seller (or Seller’s manager for
the Improvements) addressed to the tenants under the Leases in the form of
Exhibit G attached hereto.

4.2.5. FIRPTA Affidavit. Two (2) executed copies of an affidavit in the form of
Exhibit H attached hereto with respect to the Foreign Investment in Real
Property Tax Act.

 

7



--------------------------------------------------------------------------------

4.2.6. Closing Statement. An executed settlement statement reflecting the
prorations and adjustments required under Article VII.

4.2.7. Cash – Prorations. The amount, if any, required of Seller under
Article VII.

4.2.8. Owner’s Affidavit. An Owner’s Affidavit in the form of Exhibit J attached
hereto (the “Owner’s Affidavit”).

4.2.9. Closing Certificate. A certificate executed by Seller certifying that all
representations and warranties of Seller set forth in this Agreement continue to
be true and correct in all material respects as of the Closing, except as
modified by notice (in accordance with Section 11.1).

4.2.10. Keys. To the extent in Seller’s possession, all keys for the Property
specifically identified to reflect their respective unit locks.

4.2.11. Property Documents. To the extent in Seller’s possession, all originals
of the documents referenced in Section 5.1 hereof, except for the documents
referenced in subsections 5.1.5, 5.1.6, 5.1.8 and 5.1.10 hereof, which Purchaser
shall receive copies thereof.

4.3. Failure to Deliver. The failure of Purchaser or Seller to make any delivery
required above by and in accordance with this Article IV which is not waived by
the other party shall constitute a default hereunder by Purchaser or Seller, as
applicable.

ARTICLE V

INVESTIGATION OF PROPERTY

5.1. Delivery of Documents. To the extent in Seller’s possession, Seller shall
deliver, cause to be delivered, or make available to Purchaser within two
(2) business days after the Effective Date (unless provided otherwise) the
following:

5.1.1. Preliminary Title Commitment. Within ten (10) days after the Effective
Date, a current preliminary title commitment covering the Real Property issued
by the Title Company, together with copies of all documents referred to as
exceptions therein (collectively, the “Title Commitment”).

 

8



--------------------------------------------------------------------------------

5.1.2. Survey. To the extent in Seller’s possession, the most recent survey or
surveys of the Real Property prepared by a licensed surveyor (collectively, the
“Survey”). Purchaser may obtain, at its sole cost and expense, an updated survey
of the Real Property, which updated survey shall be certified to Purchaser,
Seller, Title Company, Escrow Agent and such other parties as Purchaser may
elect. Promptly upon receipt of an updated survey, Purchaser shall provide the
Seller, Title Company and Escrow Agent with a sealed original of the same.
Seller makes no warranties or representations as to the accuracy or completeness
of the Survey or the qualifications of the surveyor who prepared the same, and
Purchaser shall have no right to rely upon any information contained in the
Survey.

5.1.3. Leases and Contracts. Copies of the Leases and the Contracts.

5.1.4. Plans and Specifications. To the extent in Seller’s possession or the
possession of Seller’s property manager, copies of all plans and specifications
for the Improvements.

5.1.5. Reports. To the extent in Seller’s possession or the possession of
Seller’s property manager, copies of the most recent environmental and soils
reports and assessments prepared by third parties.

5.1.6. Financial Information. Copies of the current rent roll and aging
receivables report for the Property and operating statements for the years 2003,
2004, 2005 and 2006 (year-to-date) reflecting the operation of the Property.

5.1.7. [Intentionally Omitted]

5.1.8. Litigation. To the extent in Seller’s possession and to the extent of
Seller’s actual knowledge thereof, copies of all documents regarding litigation,
liens or threatened claims.

 

9



--------------------------------------------------------------------------------

5.1.9. Personal Property. A list of Personal Property existing in which Seller
has an interest.

5.1.10. Purchaser’s 3-14 Audit Documents. To the extent needed for the
performance of Purchaser’s 3-14 Audit (as such term is defined in Section 5.7
below), the documents which are described in Exhibit M attached hereto, to the
extent in existence and in Seller’s possession (collectively, the “Purchaser’s
3-14 Audit Documents”).

If requested by Seller, Purchaser shall provide written verification of its
receipt of those items listed in this Section 5.1.

5.2. Physical Inspection of Property

5.2.1. Notice and Access. Provided that Purchaser has given Seller at least one
(1) business day advance notice in writing, Seller shall allow Purchaser and
Purchaser’s engineers, architects or other employees and agents reasonable
access to the Property during normal business hours for the limited purposes
provided herein.

5.2.2. Scope of Inspections. Purchaser and its engineers, architects and other
employees and agents may exercise such access solely for the purposes of
(i) reviewing contracts, books and records relating to the Property (other than
any privileged, proprietary or confidential records), soil reports,
environmental studies and reports, surveys, and building and systems plans;
(ii) reviewing records relating to operating expenses and other instruments and
correspondence relating to the Property; and (iii) inspecting the physical
condition of the Property and conducting non-intrusive physical and
environmental tests and inspections thereof. PURCHASER SHALL NOT CONDUCT OR
ALLOW ANY PHYSICALLY INTRUSIVE TESTING OF, ON OR UNDER THE PROPERTY WITHOUT
FIRST OBTAINING SELLER’S WRITTEN CONSENT IN EACH INSTANCE AS TO THE TIMING AND
SCOPE OF THE WORK TO BE PERFORMED AND THE PARTIES ENTERING INTO AN AMENDMENT
HERETO MEMORIALIZING SUCH SCOPE OF WORK AND ANY ADDITIONAL AGREEMENTS OF THE
PARTIES WITH RESPECT TO SUCH TESTING.

5.2.3. Insurance. Purchaser agrees that it will cause it and any person
accessing the Property hereunder to be covered by not less than $1,000,000
commercial general liability insurance (with, in the case of Purchaser’s
coverage, a contractual liability endorsement, insuring its indemnity obligation
under this Agreement), insuring all activity and conduct of such person while
exercising such right of access and naming Seller as an additional insured,
issued by a licensed insurance company qualified to do business in the State in
which the Property is located and otherwise reasonably acceptable to Seller.

 

10



--------------------------------------------------------------------------------

5.2.4. No Interference. Purchaser agrees that, in the exercise of the right of
access granted hereby, it will not unreasonably interfere with or permit
unreasonable interference with any person occupying or providing service at the
Property. Purchaser shall be permitted to interview tenants leasing space at the
Property or any vendors providing service to the Property so long as Purchaser
provides Seller with at least one (1) business day prior notice in writing and
the right to be present during such interviews.

5.2.5. Indemnification. Except for those matters caused by the negligent or
intentional acts or omissions of Seller, Purchaser agrees to indemnify, defend
and hold harmless Seller and its affiliates, members, partners, subsidiaries,
shareholders, officers, directors, employees and agents from any loss, injury,
damage, cause of action, liability, claim, lien, cost or expense, including
reasonable attorneys’ fees and costs, arising from the exercise by Purchaser or
its employees, consultants, agents or representatives of the right of access
under this Agreement or out of any of the foregoing but excluding claims and
liabilities arising from Purchaser’s discovery of existing conditions on the
Property. The indemnity in this Section 5.2.5 shall survive the Closing or any
termination of this Agreement.

5.2.6. Seller’s Right To Be Present. Purchaser agrees to give Seller prior
written notice at least one (1) business day in advance of its intent to conduct
any inspections or tests so that Seller will have the opportunity to have a
representative present during any such inspection or test, the right to do which
Seller expressly reserves. Purchaser agrees to cooperate with any reasonable
request by Seller in connection with the timing of any such inspection or test.
If this Agreement terminates without the Closing having occurred for any reason
other than Seller’s default, Purchaser agrees to provide Seller with a copy of
any written inspection or test report or summary prepared by any third party
within ten (10) days after such termination but with no liability for the
accuracy thereof and no representation that Seller or any other party may rely
thereon.

5.2.7. Expense of Inspections and Compliance With Laws. Purchaser agrees that
any inspection, test or other study or analysis of the Property shall be
performed at Purchaser’s expense and in strict accordance with all applicable
laws, ordinances, codes and other governmental requirements.

5.2.8. Repair and Restoration of Property. Purchaser agrees at its own expense
to promptly repair or restore the Property, or, at Seller’s option, to reimburse
Seller for any repair or restoration costs, if any inspection or test requires
or results in any damage to or alteration of the condition of the Property. The
obligations set forth in this Section 5.2.8 shall survive the Closing or any
termination of this Agreement.

 

11



--------------------------------------------------------------------------------

5.3. Investigation Period. Purchaser shall have the right to make the following
investigations.

5.3.1. Title and Survey. Purchaser shall have until 5:00 p.m. (New York Time) on
the business day which is twenty-five (25) days following the Effective Date to
notify Seller of any objections (the “Title Objections”) with respect to the
Title Commitment and the Survey based on its review thereof. Notwithstanding the
foregoing, Purchaser shall have no right to object to any of the matters
identified on Exhibit K attached hereto (the “Permitted Exceptions”) and the
same shall remain, at all times, Permitted Encumbrances and shall be deemed
approved by Purchaser. If Purchaser does not give such notice, such failure
shall be conclusively deemed to be full and complete approval of the Title
Commitment and the Survey, and any matter disclosed therein. If Purchaser does
give such notice, Seller shall have three (3) days after receipt thereof to
notify Purchaser in writing that Seller (a) will cause or (b) elects not to
cause any or all of the Title Objections disclosed therein to be removed by the
Title Company. Seller’s failure to notify Purchaser within such three (3) day
period as to any Title Objection shall be deemed an election by Seller not to
remove or have the Title Company insure over such Title Objection. If Seller
notifies or is deemed to have notified Purchaser that Seller shall not remove
any or all of the Title Objections, Purchaser shall have until the end of the
Investigation Period to (i) terminate this Agreement or (ii) waive such Title
Objections and proceed to Closing without any abatement or reduction in the
Purchase Price on account of such Title Objections. If Purchaser does not give
such notice within said period, Purchaser shall be deemed to have elected to
waive such Title Objections. Notwithstanding anything to the contrary contained
in this Agreement, Purchaser disapproves all monetary and financing liens and
encumbrances (other than liens for non-delinquent real property taxes and
non-delinquent assessments due to any owners’ association). Seller covenants to
cause all such liens to be eliminated at Seller’s sole cost and expense
(including all prepayment penalties and charges) prior to or concurrently with
the Closing.

5.3.2. General Investigation. In addition, Purchaser shall have from the
Effective Date until 5:00 p.m. (New York Time) on January 15, 2007 (the
“Investigation Period”) to notify Seller that, as a result of Purchaser’s review
of any documents (other than the Title Report or the Survey) or Purchaser’s
investigation of the Property, it disapproves, in its sole and absolute
discretion, of any matter or item affecting or relating to the Property and
terminates this Agreement. If Purchaser fails to give such notice of disapproval
and termination with respect to any matter relating to the Property prior to the
expiration of the Investigation Period, such failure shall be conclusively
deemed to be full and complete approval of such matters and a satisfaction of
this condition.

 

12



--------------------------------------------------------------------------------

5.4. Effect of Termination. If Purchaser terminates this Agreement in accordance
with Section 5.3, then subject to Section 5.2, all further rights and
obligations of the parties shall cease and terminate without any further
liability of either party to the other (except those obligations which are
specifically provided to survive such termination as provided in this Agreement)
and the Deposit shall be returned to Purchaser.

5.5. No Obligation to Cure. Except as otherwise provided in this Agreement,
nothing contained in this Agreement or otherwise shall require Seller to render
its title marketable or to remove or correct any exception or matter disapproved
by Purchaser or to spend any money or incur any expense in order to do so.

5.6. Copies of Third Party Reports. If this Agreement is terminated without the
Closing having occurred for any reason other than Seller’s default, Purchaser,
within ten (10) days after such termination shall provide Seller with copies of
all third party reports and work product generated with respect to the Property
but with no liability for the accuracy thereof and no representation that Seller
or any other party may rely thereon.

5.7. Purchaser’s 3-14 Audit. Purchaser has informed Seller that it is required
by law to complete with respect to certain matters relating to the Property an
audit commonly known as a “3-14 audit” (the “Purchaser’s 3-14 Audit”). Purchaser
shall complete the Purchaser’s 3-14 Audit during the Investigation Period. In
connection with the performance of Purchaser’s 3-14 Audit, seller shall:
(a) during the Investigation Period make available to Purchaser, as part of the
Property documents and on the terms and conditions of Section 5.1 above, the
Purchaser’s 3-14 Audit Documents to the extent in existence and in Seller’s
possession; and (b) provide to Purchaser in written form, as determined by
Seller, answers to the questions relating to the Property which are set forth in
Exhibit L.

ARTICLE VI

THE CLOSING

6.1. Date and Manner of Closing. Seller, Purchaser and Escrow Agent shall close
the escrow and the transaction contemplated herein (the “Closing”) as soon as
all conditions to closing contained in this Agreement have been satisfied (or
deemed satisfied) or waived in writing which shall in any event be not later
than 1:00 P.M. (New York Time) January 30, 2007 (the “Closing Date”) or on such
other date as the Purchaser and Seller mutually agree, time being of the essence
(subject only to Seller’s express rights of remedy or cure provided herein, in
which event Seller will give Purchaser not less than ten (10) business days
notice of the date of Closing), by recording and delivering all documents and
funds as set forth in Article VII.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

PRORATION, FEES, COSTS AND ADJUSTMENTS

7.1. Prorations. Prior to the Closing, Seller shall determine the amounts of the
prorations in accordance with this Agreement and notify Purchaser thereof.
Purchaser shall review and approve such determination promptly and prior to the
Closing, such approval not to be unreasonably withheld or delayed. Thereafter,
Purchaser and Seller shall each inform Escrow Agent of such amounts.

7.1.1. Certain Items Prorated. In accordance with the notifications, Escrow
Agent shall prorate between the parties (and the parties shall deposit funds
therefor with Escrow Agent or shall instruct Escrow Agent to debit against sums
held by Escrow Agent owing to such party), as of 11:59 p.m. of the day prior to
the Closing, all income and expenses (which expenses shall be based upon the
periods to which they relate and are applicable, and regardless of when payable)
with respect to the Property and payable to or by the owner of the Property,
including, without limitation: (i) all real property taxes and assessments on
the basis of the fiscal period for which assessed (if the Closing shall occur
before the tax rate is fixed, the apportionment of taxes shall be based on the
tax rate for the preceding period applied to the latest assessed valuation and
after the Closing, when the actual real property taxes are finally fixed, Seller
and Purchaser shall make a recalculation of such proration, and the appropriate
party shall make the applicable payment reflecting the recalculation to the
other party); (ii) rents and other tenant payments and tenant reimbursements
(collectively, “Tenant Payments”) if any, received under the Leases;
(iii) charges for water, sewer, electricity, gas, fuel and other utility
charges, all of which shall be read promptly before Closing, unless Seller
elects to close its own applicable account, in which event Purchaser shall open
its own account and the respective charges shall not be prorated; (iv) amounts
prepaid and amounts accrued but unpaid on service contracts and management
contracts which are to be assumed by Purchaser; and (v) periodic fees for
licenses, permits or other authorizations with respect to the Property. The
obligation of the parties to recalculate the proration of taxes shall survive
the Closing.

7.1.2. Leasing Commissions. At the Closing, Seller shall pay or reimburse
Purchaser for all leasing commissions, tenant improvement costs and allowances,
tenant concessions, and other charges payable by reason of or in connection with
any Lease entered into after the Effective Date (to the extent disclosed in
writing to Purchaser and to the extent approved by Purchaser pursuant to the
terms of Section 13.4 herein), and, any renewal or extension of an existing
Lease after such date (to the extent disclosed in writing to Purchaser and to
the extent approved by Purchaser pursuant to the terms of Section 13.4 herein),
or any new lease referred to in Section 13.4. Purchaser shall be and remain
responsible for any leasing commissions, tenant improvement costs and
allowances, tenant concessions and other charges payable for any future renewal,
future extension or other future option

 

14



--------------------------------------------------------------------------------

under any existing lease to the extent disclosed in such lease or in any future
lease entered into by Purchaser. For the Leases executed prior to or after the
Effective Date, Seller shall only be responsible for those leasing commissions
and tenant improvement costs which are due and owing at Closing under the terms
and conditions of the Leases as of the Effective Date and are associated with
the initial occupancy of the tenants under such Leases.

7.1.3. Taxes.

 

  (1) Real property tax refunds and credits (“Cash Refunds”) received after the
Closing which are attributable to a fiscal tax year prior to the Closing shall
belong to Seller. Any such Cash Refunds attributable to the fiscal tax year
during which the Closing occurs shall be apportioned between Seller and
Purchaser after deducting the reasonable out-of-pocket expenses of collection
thereof. Seller shall have the obligation to refund to any tenants as of the
date Seller receives any Cash Refund, any portion of such Cash Refund paid to it
which may be owing to such tenants, which payment shall be paid to Purchaser
within fifteen (15) business days of delivery to Seller by Purchaser of written
confirmation of such tenant’s entitlement to such Cash Refund. Purchaser shall
have the obligation to refund to tenants in good standing as of the date of such
Cash Refund, any portion of such Cash Refund paid to it which may be owing to
such tenants. This apportionment obligation shall survive the Closing.

 

  (2) If any tax appeal or certiorari proceedings shall not have been finally
resolved or settled prior to the Closing and shall relate to any tax period a
portion or all of which precedes the Closing, Seller shall be entitled to
control the disposition of any such tax appeal or certiorari proceeding and any
refunds received therefrom, net of any expenses incurred by Seller in connection
therewith, shall be prorated between the parties on the basis of the portions
accruing to periods before and after the Closing.

7.1.4. Security and Other Deposits. At the Closing, Seller shall deliver to
Purchaser all unapplied refundable security deposits (plus interest accrued
thereon to the extent required to be paid by the applicable Lease or applicable
law) held by Seller under the Leases, and Purchaser shall pay Seller an amount
equal to all utility and contract deposits then held by third parties with
respect to the Property and transferred to Purchaser hereunder. If any security
deposits shall be held by Seller in the form of letters of credit or surety
bonds, Seller shall assign its rights thereunder to Purchaser and shall
cooperate reasonably with Purchaser in respect of the reissuance of any such
letters of credit or bonds in the name of Purchaser. Seller’s obligations under
this Section 7.1.4 shall survive the Closing.

7.1.5. Adjustments. Delinquent Tenant Payments, if any, shall not be prorated
and all rights thereto shall be retained by Seller. After the six (6) month
period following the Closing Date, to the extent Seller

 

15



--------------------------------------------------------------------------------

still has not received all delinquent Tenant Payments owing to it, Seller shall
have the right to collect and retain such delinquent Tenant Payments. After the
Closing, Purchaser agrees to use commercially reasonable efforts to collect such
delinquent Tenant Payments (which commercially reasonable efforts shall consist
of billing existing Tenants for delinquent Tenant Payments for a period of six
(6) months after the Closing Date together with reasonable follow-up telephone
calls) and shall also cooperate with Seller in Seller’s efforts to collect such
delinquent Tenant Payments; provided, however, Purchaser shall not be required
to declare a default or institute litigation against any delinquent Tenant for
such delinquent Tenant Payments, and provided, further, that Seller shall not be
entitled to commence any disposition or eviction proceeding against the
delinquent Tenant. If at any time after the Closing Purchaser shall receive any
such delinquent Tenant Payments, Purchaser shall within two (2) business days
remit such Tenant Payments to Seller, provided that any monies received by
Purchaser from a delinquent tenant shall be applied first to current rents then
due and payable and then to delinquent rents in the inverse order in which they
became due and payable. The previous two (2) sentences shall survive the
Closing. Common area maintenance charges (“CAM Charges”) for the calendar year
2006 shall be reconciled by Seller within one hundred twenty (120) days of the
calendar year end (the “Reconciliation Period”) and Seller shall reimburse any
over-collection of CAM Charges directly to the tenants, and, after the six
(6) month period following the expiration of the Reconciliation Period, to the
extent Seller has not received any under-collection of CAM Charges owed to
Seller, Seller shall have the right to seek any under-collection of CAM Charges
directly from the tenants. Purchaser agrees to use commercially reasonable
efforts to collect such under-collected CAM Charges (which commercially
reasonable efforts shall consist of billing existing tenants for said amounts
for a period of six (6) months after the expiration of the Reconciliation Period
together with reasonable follow-up telephone calls), and Purchaser shall
cooperate with Seller’s efforts and enforcement of any such collection;
provided, however, Purchaser shall not be required to declare a default or
institute litigation against any tenants for such under-collected CAM Charges,
and provided, further, that Seller shall not be entitled to commence any
disposition or eviction proceeding against the delinquent tenant(s). If at any
time after the Reconciliation Period Purchaser shall receive any such
under-collected CAM Charges, Purchaser shall within two (2) business days remit
such under-collected CAM Charges to Seller. CAM Charges for calendar year 2007
shall be reconciled by Purchaser within one hundred twenty (120) days of the
calendar year end, and Purchaser shall pro-rate any over-collection of CAM
Charges with Seller and seek reimbursement from Seller for any over-collection
during Seller’s period of ownership of the Property and shall reimburse Seller
for any under-collection during Seller’s period of ownership of the Property.
The previous four (4) sentences shall survive the Closing for a period of two
(2) years.

7.1.6. Insurance. Seller’s existing liability and property insurance pertaining
to the Property shall be canceled as of the Closing, and Seller shall be
entitled to receive any premium refund due thereon from its insurance carrier.

7.2. Seller’s Closing Costs. Seller shall pay (i) any documentary deed stamps or
transfer tax on the Deed, (ii) one-half of the cost of the Title Commitment,
(iii) one-half of the title premium for the Title Policy (excluding any extended
coverage or other title insurance endorsements requested by Purchaser), and
(iv) Seller’s own attorneys’ fees.

 

16



--------------------------------------------------------------------------------

7.3. Purchaser’s Closing Costs. Purchaser shall pay (i) one-half of the cost of
the Title Commitment, (ii) one-half of the title premium for the Title Policy,
(iii) the entire cost of any extended coverage or other title insurance
endorsements requested by Purchaser, (iv) the cost of any new survey of the
Property or any update of the Survey, (v) any costs incurred in recording the
Deed or any other instruments, (vi) any costs incurred in connection with
Purchaser’s investigation of the Property pursuant to Article V, including the
cost of any new environmental assessment commissioned by Purchaser, and
(vii) Purchaser’s own attorneys’ fees.

ARTICLE VIII

DISTRIBUTION OF FUNDS AND DOCUMENTS

8.1. Delivery of the Purchase Price. At the Closing, Escrow Agent shall deliver
the Purchase Price to Seller, and the transaction shall not be considered closed
until such delivery occurs.

8.2. Other Monetary Disbursements. Escrow Agent shall, at the Closing, hold for
personal pickup or arrange for wire transfer, (i) to Seller, or order, as
instructed by Seller, all sums and any proration or other credits to which
Seller is entitled and less any appropriate proration or other charges and
(ii) to Purchaser, or order, any excess funds therefore delivered to Escrow
Agent by Purchaser and all sums and any proration or other credits to which
Purchaser is entitled and less any appropriate proration or other charges.

8.3. Recorded Documents. Escrow Agent shall cause the Deed and any other
documents that Seller or Purchaser desires to record to be recorded with the
appropriate county recorder and, after recording, returned to the grantee,
beneficiary or person acquiring rights under said document or for whose benefit
said document was required.

8.4. Documents to Purchaser. Escrow Agent shall at the Closing deliver by
overnight express delivery to Purchaser the following:

 

  (a) one conformed copy of each Deed;

 

  (b) one original of the Assignment of Leases and Contracts;

 

  (c) one original of the Bill of Sale;

 

17



--------------------------------------------------------------------------------

  (d) originals of the tenant estoppels;

 

  (e) one original of the Notice to Tenants;

 

  (f) one original of each FIRPTA Affidavit;

 

  (g) one original of the Closing Statement;

 

  (h) one original of the pro forma Title Policy; and

 

  (i) one original of each Owner’s Affidavit.

8.5. Documents to Seller. Escrow Agent shall at the Closing deliver by overnight
express delivery to Seller, the following:

 

  (a) one conformed copy of each Deed;

 

  (b) one original of the Assignment of Leases and Contracts;

 

  (c) one original of the Bill of Sale;

 

  (d) copies of the tenant estoppels;

 

  (e) one original of the Notice to Tenants;

 

  (f) one original of each FIRPTA Affidavit;

 

  (g) one original of the Closing Statement;

 

  (h) one copy of the pro forma Title Policy; and

 

  (i) one original of each Owner’s Affidavit.

8.6. All Other Documents. Escrow Agent shall at the Closing deliver by overnight
express delivery, each other document received hereunder by Escrow Agent to the
person acquiring rights under said document or for whose benefit said document
was required.

ARTICLE IX

RETURN OF DOCUMENTS AND FUNDS UPON TERMINATION

9.1. Return of Seller’s Documents. If escrow or this Agreement is terminated for
any reason other than Seller’s default, Purchaser shall, within five (5) days
following such termination, deliver to Seller all documents

 

18



--------------------------------------------------------------------------------

and materials relating to the Property previously delivered to Purchaser by
Seller and copies of all reports, studies, documents and materials obtained by
Purchaser from third parties in connection with the Property and Purchaser’s
investigation thereof. Such items shall be delivered without representation or
warranty as to accuracy or completeness and with no right of Seller to rely
thereon without the consent of the third party. Escrow Agent shall deliver all
documents and materials deposited by Seller and then in Escrow Agent’s
possession to Seller and shall destroy any documents executed by both Purchaser
and Seller. Upon delivery by Escrow Agent to Seller (or such destruction, as
applicable) of such documents and materials, Escrow Agent’s obligations with
regard to such documents and materials under this Agreement shall be deemed
fulfilled and Escrow Agent shall have no further liability with regard to such
documents and materials to either Seller or Purchaser.

9.2. Return of Purchaser’s Documents. If escrow or this Agreement is terminated
for any reason, Escrow Agent shall deliver all documents and materials deposited
by Purchaser and then in Escrow Agent’s possession to Purchaser and shall
destroy any documents executed by both Purchaser and Seller. Upon delivery by
Escrow Agent to Purchaser (or such destruction, as applicable) of such documents
and materials, Escrow Agent’s obligations with regard to such documents and
materials under this Agreement shall be deemed fulfilled and Escrow Agent shall
have no further liability with regard to such documents and materials to either
Seller or Purchaser.

9.3. Deposit. If escrow or this Agreement is terminated (i) pursuant to
Section 5.3, Section 10.2 or Article XII or (ii) due to the failure of a
condition set forth in Section 3.1, then, subject to Section 5.2, Purchaser
shall be entitled to obtain the return of the Deposit pursuant to Section 9.4
below. If the Closing does not take place and escrow or this Agreement is
terminated for any other reason, Seller shall be entitled to the Deposit by
retaining or causing Escrow Agent to deliver the Deposit to Seller pursuant to
Section 9.4 below.

9.4. Disbursement of Deposit. If Escrow Agent receives a notice from either
party instructing Escrow Agent to deliver the Deposit to such party, Escrow
Agent shall deliver a copy of the notice to the other party within three
(3) business days after receipt of the notice. If the other party does not
object to the delivery of the Deposit as set forth in the notice within three
(3) business days after receipt of the copy of the notice, Escrow Agent shall,
and is hereby authorized to, deliver the Deposit to the party requesting it
pursuant to the notice. Any objection hereunder shall be by notice setting forth
the nature and grounds for the objection and shall be sent to Escrow Agent and
to the party requesting the Deposit. Notwithstanding the foregoing, Escrow Agent
shall deliver the Deposit to Purchaser upon written request by Purchaser
(without any consent or approval by Seller) at any time prior to the expiration
of the Investigation Period.

 

19



--------------------------------------------------------------------------------

9.5. No Effect on Rights of Parties; Survival. The return of documents and
monies as set forth above shall not affect the right of either party to seek
such legal or equitable remedies as such party may have under Article X with
respect to the enforcement of this Agreement. The obligations under this
Article IX shall survive termination of this Agreement.

ARTICLE X

DEFAULT

10.1. Seller’s Remedies. If, for any reason whatsoever (other than the failure
of a condition set forth in Section 3.1 and other than a termination of this
Agreement pursuant to Section 5.3, Section 10.2, Section 11.1.11, or
Article XII), Purchaser fails to complete the acquisition as herein provided,
Purchaser shall be in breach of its obligations hereunder and Seller shall be
released from any further obligations hereunder. PURCHASER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH A BREACH
OF THIS AGREEMENT BY PURCHASER WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE
ESTIMATE OF THE DAMAGES SELLER WOULD SUFFER IN THE EVENT THE TRANSACTION
PROVIDED FOR IN THIS AGREEMENT FAILS TO CLOSE, AND THAT SUCH ESTIMATE IS
REASONABLE UNDER THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT.
PURCHASER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT SHALL BE
THE SOLE AND EXCLUSIVE REMEDY OF SELLER AT LAW IN THE EVENT OF SUCH A BREACH OF
THIS AGREEMENT BY PURCHASER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 10.1, IF PURCHASER BRINGS AN ACTION AGAINST SELLER FOR AN
ALLEGED BREACH OR DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
RECORDS A LIS PENDENS OR OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL
AND TRANSFER THE PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE
DEPOSIT TO SELLER IF REQUIRED BY ESCROW AGENT (EACH A “PURCHASER’S ACTION”),
SELLER SHALL NOT BE RESTRICTED BY THE PROVISIONS OF THIS SECTION 10.1 FROM
BRINGING AN ACTION AGAINST PURCHASER SEEKING EXPUNGEMENT OR RELIEF FROM ANY
IMPROPERLY FILED LIS PENDENS, INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING
FEES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR
INCUR AS A RESULT OF ANY PURCHASER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER
IS THE PREVAILING PARTY; AND THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES
AWARDED TO SELLER SHALL BE IN ADDITION TO THE LIQUIDATED DAMAGES SET FORTH
HEREIN. NOTHING IN THIS AGREEMENT SHALL, HOWEVER, BE DEEMED TO LIMIT PURCHASER’S
LIABILITY TO SELLER FOR DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF PURCHASER’S
INDEMNITY OBLIGATIONS UNDER SECTIONS 5.2.5 AND 16.23 ABOVE OR FOR ATTORNEYS’
FEES AND COSTS AS PROVIDED IN SECTION 16.5 BELOW.

 

20



--------------------------------------------------------------------------------

10.2. Purchaser’s Remedies. If the sale is not completed as herein provided
solely by reason of any material default of Seller, Purchaser shall be entitled,
as its sole and exclusive remedy, to either (i) terminate this Agreement (by
delivering notice to Seller which includes a waiver of any right, title or
interest of Purchaser in the Property) and to obtain reimbursement from Seller
of Purchaser’s third-party out-of-pocket expenses not to exceed Fifty Thousand
Dollars ($50,000.00), or (ii) treat this Agreement as being in full force and
effect and pursue only the specific performance of this Agreement, provided that
Purchaser must commence any action for specific performance within thirty
(30) days after the scheduled Closing Date. Purchaser waives any right to pursue
any other remedy at law or equity for such default of Seller, including, without
limitation, any right to seek, claim or obtain damages, punitive damages or
consequential damages. In no case shall Seller ever be liable to Purchaser under
any statutory, common law, equitable or other theory of law, either prior to or
following the Closing, for any lost rents, profits, “benefit of the bargain,”
business opportunities or any form of consequential damage in connection with
any claim, liability, demand or cause of action in any way or manner relating to
the Property, the condition of the Property, this Agreement, or any transaction
or matter between the parties contemplated hereunder. Purchaser’s remedies
hereunder are in addition to the right to receive the return of the Deposit,
subject to Section 9.4, to the extent it is not applied to the Purchase Price in
connection with Purchaser’s action for specific performance.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

11.1. Seller’s Warranties and Representations. The matters set forth in this
Section 11.1 constitute representations and warranties by each Seller with
respect to itself and its property only, which are now and (subject to matters
contained in any notice given pursuant to the next succeeding sentence) shall,
in all material respects, at the Closing be true and correct. If Seller has
actual knowledge that any of the representations and warranties contained in
this Article XI may cease to be true, Seller shall give prompt notice to
Purchaser (which notice shall include copies of the instrument, correspondence,
or document, if any, upon which Seller’s notice is based). As used in this
Section 11.1, the phrase “to the extent of Seller’s actual knowledge” shall mean
the actual knowledge of Troy M. Cox. There shall be no duty imposed or implied
to investigate, inquire, inspect, or audit any such matters, and there shall be
no personal liability on the part of such person. To the extent Purchaser has or
acquires actual knowledge prior to the expiration of the Investigation Period
that these representations and warranties are inaccurate, untrue or incorrect in
any way, such representations and warranties shall be deemed modified to reflect
Purchaser’s knowledge.

11.1.1. Organization. Seller has been duly formed, validly exists and is in good
standing in the jurisdiction of its formation and in the state in which the
Property is located.

11.1.2. Power and Authority. Subject to Section 3.2.3, Seller has the legal
power, right and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.

 

21



--------------------------------------------------------------------------------

11.1.3. Proceedings. Seller has not received any written notice of any pending
or threatened condemnation or similar proceeding affecting any part of the
Property.

11.1.4. Contravention. Seller is not prohibited from consummating the
transactions contemplated by this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

11.1.5. Leases. Subject to Section 13.4, the Leases set forth on Exhibit E
attached hereto comprise all of the leases affecting the Property on and after
the Closing

11.1.6. Contracts. Subject to Section 13.4, the Contracts set forth on Exhibit F
attached hereto comprise all of the contracts affecting the Property on and
after the Closing.

11.1.7. Compliance. Other than as set forth on Schedule 11.1.7 attached hereto,
Seller has not received written notice from any governmental authority that the
Property is not in material compliance with all applicable laws, except for such
failures to comply, if any, which have been remedied.

11.1.8. Employees. Seller has no employees on-site at the Property providing
on-site services to the Property and all such services are performed by Seller’s
manager of the Property.

11.1.9. Litigation. Other than as set forth on Schedule 11.1.9 attached hereto,
to the extent of Seller’s actual knowledge, there is no litigation affecting the
Property, which litigation is not covered by insurance.

11.1.10. Environmental. Except as may be disclosed in the reports, studies or
analyses set forth in the attached Schedule 11.1.10, Seller has no knowledge of
any materially adverse environmental conditions affecting the Property. For
purposes hereof, Seller’s knowledge is limited to the matters set forth in such
reports, studies or analyses.

 

22



--------------------------------------------------------------------------------

11.1.11. Patriot Act.

 

  (1) To Seller’s actual knowledge, Seller is in compliance with the
requirements of Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”).

 

  (2) To Seller’s knowledge, neither Seller nor any beneficial owner of Seller:

(a) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(b) is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

(c) is owned or controlled by, or acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

 

  (3) Patriot Act Notice. Seller hereby covenants and agrees that if Seller
obtains knowledge that Seller or any of its beneficial owners becomes listed on
the Lists or is indicted, arraigned, or custodially detained on charges
involving money laundering or predicate crimes to money laundering, Seller shall
immediately notify Purchaser in writing, and in such event, Purchaser shall have
the right to terminate this Agreement without penalty or liability to Seller
immediately upon delivery of written notice thereof to Seller.

11.2. Purchaser’s Warranties and Representations. The matters set forth in this
Section 11.2 constitute representations, warranties and covenants by Purchaser
which are now and shall, at the Closing, be true and correct.

11.2.1. Power and Authority. Purchaser has the legal power, right and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.

 

23



--------------------------------------------------------------------------------

11.2.2. Independent Investigation. The consummation of this transaction shall
constitute Purchaser’s acknowledgment that it has independently inspected and
investigated the Property and has made and entered into this Agreement based
upon such inspection and investigation and its own examination of the condition
of the Property, subject to the representations and warranties made by Seller in
this Agreement.

11.2.3. Purchaser Reliance. Purchaser is experienced in and knowledgeable about
the ownership and management of real estate, and except for the representations
and warranties made by Seller in this Agreement, it has relied and will rely
exclusively on its own consultants, advisors, counsel, employees, agents,
principals and/or studies, investigations and/or inspections with respect to the
Property, its condition, value and potential. Purchaser agrees that,
notwithstanding the fact that it has received certain information from Seller or
its agents or consultants, Purchaser has relied solely upon and will continue to
rely solely upon its own analysis and will not rely on any information provided
by Seller or its agents or consultants, except as expressly set forth in
Section 11.1.

11.2.4. Compliance. Purchaser’s funds are derived from legitimate business
activities. Purchaser is not a person with whom Seller is prohibited from
engaging in this transaction due to any United States government embargos,
sanctions, or terrorism or money laundering laws, including, without limitation,
due to Purchaser or any party that has ownership in or control over Purchaser
being (i) subject to United States government embargos or sanctions, or (ii) in
violation of terrorism or money laundering laws.

11.2.5. ERISA. Purchaser represents, warrants and covenants that Purchaser is
not using the assets of any (i) “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), (ii) “plan” (within the meaning of Section 4975(e)(1) of
the Code), or (iii) entity whose underlying assets include “plan assets” by
reason of a plan’s investment in such entity, to fund its purchase of the
Property under this Agreement.

11.2.6. Patriot Act

 

  (1) To Purchaser’s actual knowledge, Purchaser is in compliance with the
requirements of the Order and other similar requirements contained in the rules
and regulations of the OFAC and in any enabling legislation or other Executive
Orders or regulations in respect thereof.

 

  (2) To Purchaser’s actual knowledge, neither Purchaser nor any beneficial
owner of Purchaser:

 

  (a) is listed on the Lists;

 

24



--------------------------------------------------------------------------------

(b) is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

(c) is owned or controlled by, or acts for or on behalf of, any person or entity
on the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

 

  (3) Patriot Act Notice. Purchaser hereby covenants and agrees that if
Purchaser obtains knowledge that Purchaser or any of its beneficial owners
becomes listed on the Lists or is indicted, arraigned, or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
Purchaser shall immediately notify Seller in writing, and in such event, Seller
shall have the right to terminate this Agreement without penalty or liability to
Purchaser immediately upon delivery of written notice thereof to Purchaser.

11.3. No Other Warranties and Representations. Except as specifically set forth
in this Article XI, Seller has not made, does not make, and has not authorized
anyone to make, any warranty or representation as to the Leases, the Contracts,
any written materials delivered to Purchaser, the persons preparing such
materials, the truth, accuracy or completeness of such materials, the present or
future physical condition, development potential, zoning, building or land use
law or compliance therewith, the operation, income generated by, or any other
matter or thing affecting or relating to the Property or any matter or thing
pertaining to this Agreement. Purchaser expressly acknowledges that no such
warranty or representation has been made and that Purchaser is not relying on
any warranty or representation whatsoever other than as is expressly set forth
in this Article XI. Purchaser shall accept the Property “as is” and in its
condition on the date of Closing subject only to the express provisions of this
Agreement and hereby acknowledges and agrees that, except as expressly provided
in this Agreement, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES
AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH RESPECT TO, THE
PROPERTY.

11.3.1. No Environmental Representations. Except as set forth in
Section 11.1.10, Seller makes no representations or warranties as to whether the
Property contains asbestos, radon or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any.
Further, to the extent that Seller has provided to Purchaser information from
any inspection, engineering or environmental reports concerning asbestos, radon
or any hazardous materials or harmful or toxic substances, Seller makes no
representations or warranties with respect to the accuracy or completeness,
methodology of preparation or otherwise concerning the contents of such reports.

 

25



--------------------------------------------------------------------------------

11.3.2. Release of Claims. Subject to the express provisions hereof, Purchaser
acknowledges and agrees that Seller makes no representation or warranty as to,
and Purchaser, for itself, its successors and assigns, hereby waives and
releases Seller from any present or future claims, at law or in equity, whether
known or unknown, foreseeable or otherwise, arising from or relating to, the
Property, this Agreement or the transactions contemplated hereby, including
without limitation the presence or alleged presence of asbestos, radon or any
hazardous materials or harmful or toxic substances in, on, under or about the
Property, including without limitation any claims under or on account of (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
the same may have been or may be amended from time to time, and similar state
statutes, and any regulations promulgated thereunder, (ii) any other federal,
state or local law, ordinance, rule or regulation, now or hereafter in effect,
that deals with or otherwise in any manner relates to, environmental matters of
any kind, (iii) this Agreement, or (iv) the common law. Purchaser hereby
specifically acknowledges that Purchaser has carefully reviewed this
Section 11.3.2 and has discussed its import with legal counsel and that the
provisions of this Section 11.3.2 are a material part of this Agreement. This
Section 11.3.2 shall survive the Closing forever. Notwithstanding anything to
the contrary contained in this Section 11.3.2, the foregoing release shall not
extend to (and shall expressly exclude) (a) claims arising from any of the
representations and warranties of Seller set forth in this Agreement, and
(b) any of Seller’s obligations or covenants (including indemnity obligations)
set forth under this Agreement and any of the documents executed in connection
with the Closing.

11.4. Know Your Customer. Purchaser acknowledges that Seller must complete
certain “know your customer” procedures regarding Purchaser, including,
understanding who Purchaser is and Purchaser’s source of funds, and Purchaser
shall reasonably cooperate with Seller in these efforts.

ARTICLE XII

CASUALTY AND CONDEMNATION

Promptly upon receipt of written notices thereof, Seller shall give Purchaser
written notice of any condemnation, damage or destruction of the Property
occurring prior to the Closing. If prior to the Closing all or a material
portion of the Property is condemned, damaged or destroyed by an insured
casualty, Purchaser shall have the option of either (i) applying the proceeds of
any condemnation award or payment under any insurance policies (other than
business interruption or rental loss insurance) toward the payment of the
Purchase Price to the extent such condemnation awards or insurance payments have
been received by Seller, receiving from Seller an amount equal to any applicable
deductible under any such insurance policy and receiving an assignment from
Seller of Seller’s right, title and interest in any such awards or payments not
theretofore received by Seller and Purchaser shall be entitled to receive a
credit at Closing for the amount of any deductible, self-insured amount or
uninsured amount not previously received from Seller, or (ii) terminating this
Agreement by delivering written notice of such termination to Seller and Escrow
Agent within ten (10) days after Purchaser has received written notice from
Seller of such material condemnation, damage or destruction. If, prior to the
Closing, a portion of the Property is condemned, damaged or destroyed and such
portion is not a

 

26



--------------------------------------------------------------------------------

material portion of the Property, the proceeds of any condemnation award or
payment and any applicable deductible under any insurance policies shall be
applied toward the payment of the Purchase Price to the extent such condemnation
awards or insurance payments have been received by Seller and Seller shall
assign to Purchaser all of Seller’s right, title and interest in any unpaid
awards or payments and Purchaser shall be entitled to receive a credit at
Closing for the amount of any deductible, self-insured amount or uninsured
amount not previously received from Seller. For purposes of this Article XII,
the term “material portion” shall mean any one of the following: (i) the cost to
repair any damage to the Property or the amount of any condemnation award is
estimated to exceed $250,000.00; (ii) access to or parking on the Property is
adversely affected; (iii) the condemnation and/or damage results in the Property
violating any laws or failing to comply with zoning or any covenants, conditions
or restrictions affecting the Property which cannot be cured; or (iv) the
condemnation and/or damage entitles any tenants under any Leases to terminate
their Lease. If the damage or destruction arises out of an uninsured risk,
either Seller or Purchaser may elect, by written notice within ten (10) days of
the occurrence of such damage or destruction either to terminate this Agreement
or to close the transaction contemplated hereby with a reduction of the Purchase
Price equal to the costs of repairing the Property, as reasonably estimated by
an engineer engaged by Seller and reasonably acceptable to Purchaser.

ARTICLE XIII

CONDUCT PRIOR TO CLOSING

13.1. Conduct. From and after the date hereof, Seller shall operate the Property
in accordance with its standard business procedures.

13.2. Actions Prohibited. Seller shall not, without the prior written approval
of Purchaser, which approval will not be unreasonably withheld or delayed:

(i) make any material structural alterations or additions to the Property except
as (a) in the ordinary course of operating the Property, (b) required for
maintenance and repair, (c) required by any of the Leases or the Contracts, or
(d) required by this Agreement; provided, however, that in each case, Seller
shall provide Purchaser with prior written notice;

(ii) sell, transfer, encumber or change the status of title of all or any
portion of the Property;

(iii) change or attempt to change, directly or indirectly, the current zoning of
the Real Property in a manner materially adverse to it; or

(iv) cancel, amend or modify, in a manner materially adverse to the Property,
any license or permit held by Seller with respect to the Property or any part
thereof which would be binding upon Purchaser after the Closing.

 

27



--------------------------------------------------------------------------------

13.3. Modification of Existing Lease and Contracts. Prior to the expiration of
the Investigation Period, Seller may cancel, amend and modify any of the
Contracts, provided notice is given to Purchaser within three (3) business days
after such action and in any event at least two (2) business days prior to the
expiration of the Investigation Period, and Seller may not cancel, amend or
modify any Leases unless such action is approved by Purchaser in its reasonable
discretion within three (3) business days of written request from Seller,
provided that if Purchaser does not timely respond, Purchaser shall be deemed to
have approved such action. After the expiration of the Investigation Period,
Seller may not cancel, amend, or modify any material Contracts or Leases, unless
such action is approved by Purchaser in its sole discretion within three
(3) business days of written request from Seller, provided that if Purchaser
does not timely respond, Purchaser shall be deemed to have approved such action.
For purposes of this Section 13.3, the term “material Contract” shall mean any
Contract that (i) is not cancelable by Purchaser within sixty (60) days after
the Closing or (ii) is for an aggregate amount in excess of $25,000.00, or when
added to the amount of all other, if any, Contracts that are amended or
modified, exceeds $25,000.00 in the aggregate.

13.4. New Leases and Contracts. Prior to the expiration of the Investigation
Period, Seller may enter into any new lease or contract affecting the Property,
or any part thereof, provided notice is given to Purchaser within three
(3) business days after such action and in any event at least two (2) business
days prior to the expiration of the Investigation Period. After the expiration
of the Investigation Period, Seller may not enter into any new lease or contract
without Purchaser’s consent, in Purchaser’s sole discretion. Notwithstanding the
preceding sentence, after the expiration of the Investigation Period, Seller may
enter into any new contracts without Purchaser’s consent if doing so is in the
ordinary course of operating the Property and the contract (i) will not be
binding on Purchaser, or (ii) is cancelable on thirty (30) days or less notice
without penalty or premium, or (iii) is for an aggregate amount not to exceed
$25,000 (including all other new contracts, if any, executed by Seller). If
Seller shall request Purchaser’s approval to any of the foregoing matters,
Purchaser shall have three (3) business days from its receipt of such request to
give Seller notice of its approval or disapproval of such matter. If Purchaser
does not give such notice, such matter shall be deemed approved by Purchaser.

13.5. Confidentiality. Purchaser and Seller shall, prior to the Closing,
maintain the confidentiality of this sale and purchase and shall not, except as
required by law or governmental regulation applicable to Purchaser, disclose the
terms of this Agreement or of such sale and purchase to any third parties
whomsoever other than investors or prospective investors in Purchaser or the
principals of Purchaser’s Broker (if any), Escrow Agent, the Title Company and
such other persons whose assistance is required in carrying out the terms of
this Agreement. Neither Seller nor Purchaser shall not at any time issue a press
release or otherwise communicate with media representatives regarding this sale
and purchase unless such release or communication has received the prior written
approval of the other. Until the Closing, Purchaser agrees that all documents
and information regarding the Property of whatsoever nature made available to it
by Seller or Seller’s agents and the results of all tests and studies of the
Property (collectively, the “Proprietary

 

28



--------------------------------------------------------------------------------

Information”) are confidential and Purchaser shall not disclose any Proprietary
Information to any other person except those assisting it with the analysis of
the Property, and only after procuring such person’s agreement to abide by these
confidentiality restrictions. This Section 13.5 shall survive the Closing or
termination of this Agreement.

13.6. Right to Cure. If any title defect or other matter which would entitle
Purchaser to terminate this Agreement shall first arise after Purchaser notifies
Seller of its Title Objections pursuant to Section 5.3.1 and prior to the
Closing. Seller may elect, by written notice to Purchaser, to cure such title
defect or other matter by causing it to be removed or bonded so that it is
released as a matter of law to cure such breach and Seller may adjourn the
Closing for up to thirty (30) days to do so. Nothing contained in this
Section 13.6 shall require Seller to cure any such title defect or other matter
or to incur any liability or expense to do so.

13.7. Future Notices. Seller shall promptly deliver to Purchaser any notices it
may hereafter receive from time to time that, if not delivered to Purchaser,
would cause the representations and warranties set forth in Section 11.1 herein
to be untrue if made after Seller’s receipt of any such notices.

13.8. Amendment to Declaration. At any time from and after the Effective Date up
to the Closing Date, NCFLA II Owner shall have the right, but not the
obligation, to execute, deliver and record in the public records of Hillsborough
County, Florida, an amendment to that certain Declaration and Grant of
Reciprocal Access and Parking Easements recorded in Official Records Book 7198,
Page 1344 of the public records of Hillsborough County, Florida (the
“Declaration”), in substantially the form attached hereto as Exhibit L (the
“Amendment to Declaration”). NCFLA II Owner shall provide a copy of the final
version of the Amendment to Declaration to Purchaser prior to its recording. In
the event that NCFLA II Owner shall not have obtained all approvals necessary
for the execution, delivery and recording of the Amendment to Declaration prior
to the Closing Date, Seller shall have the right to extend the Closing Date for
a period of up to thirty (30) days by delivering written notice thereof to
Purchaser no later than ten (10) days prior to the originally scheduled Closing
Date.

ARTICLE XIV

NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered (i) upon the delivery (or
refusal to accept delivery) by messenger or overnight express delivery service
(or, if such date is not on a business day, on the business day next following
such date), or (ii) on the third (3rd) business day next following the date of
its mailing by certified mail, postage prepaid, at a post office maintained by
the United States Postal Service, or (iii) upon the receipt by facsimile
transmission as evidenced by a receipt transmission report (followed by delivery
by one of the other means identified in (i)-(ii)), addressed as follows:

 

29



--------------------------------------------------------------------------------

If to Purchaser, to:     

KBS CAPITAL ADVISORS LLC

1133 21ST Street NW, Suite 400

Washington, DC 20036

Attention: Mr. Peter Doherty

Facsimile: (202) 822-1340

with a copy to:     

KBS CAPITAL ADVISORS LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Attention: James C. Chiboucas, Esq.

Facsimile: (949) 417-6523

with a copy to:     

Morgan, Lewis & Backius LLP

5 Park Plaza, Suite 1750

Irvine, CA 92614

Attention: L. Bruce Fischer, Esq.

Facsimile: (949) 399-7001

If to Seller, to:     

NCFLA II OWNER LLC

NCFLA Sabal LLC

c/o Eola Capital LLC

512 East Washington Street, Suite 200

Orlando, FL 32801

Attention: Mr. Joseph Kuipers

Facsimile: (407) 650-0597

with a copy to:     

Greenberg Traurig, P.A.

450 South Orange Avenue

Suite 650

Orlando, Florida 32801

Attn: Russell P. Hintze, Esq.

Facsimile: (407) 420-5909

If to Escrow Agent, to:     

Commercial Property Title, LLC

One Independent Drive, Suite 1200

Jacksonville, FL 32202

Attention: Matthew S. MacAfee, Esq.

Facsimile: (904) 301-1279

Either party may, by notice given as aforesaid, change the address or addresses,
or designate an additional address or additional addresses, for its notices,
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.

 

30



--------------------------------------------------------------------------------

ARTICLE XV

TRANSFER OF POSSESSION

15.1. Transfer of Possession. Possession of the Property shall be transferred to
Purchaser at the time of Closing subject to the Permitted Encumbrances.

15.2. Delivery of Documents at Closing. At the time of Closing, Seller shall
deliver to Purchaser originals or copies of any additional documents,
instruments or records in the possession of Seller or its agents which are
necessary for the ownership and operation of the Property.

ARTICLE XVI

GENERAL PROVISIONS

16.1. Captions. Captions in this Agreement are inserted for convenience of
reference only and do not define, describe or limit the scope or the intent of
this Agreement or any of the terms hereof.

16.2. Exhibits. All exhibits referred to herein and attached hereto are a part
hereof.

16.3. Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the transaction contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged herein.

16.4. Modification. No modification, waiver, amendment, discharge or change of
this Agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment,
discharge or change is or may be sought.

16.5. Attorneys’ Fees. Should any party hereto employ an attorney for the
purpose of enforcing or construing this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys’ fees and all costs, whether incurred at the trial or
appellate level, including but not limited to service of process, filing fees,
court and court reporter costs, investigative

 

31



--------------------------------------------------------------------------------

costs, expert witness fees and the cost of any bonds, whether taxable or not,
and such reimbursement shall be included in any judgment, decree or final order
issued in that proceeding. The “prevailing party” means the party in whose favor
a judgment, decree, or final order is rendered.

16.6. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State in which the Property is located.

16.7. Time of Essence. Time is of the essence to this Agreement and to all dates
and time periods set forth herein.

16.8. Survival. Unless otherwise expressly herein stated, all representations,
covenants, indemnities, conditions and agreements contained herein shall survive
for six (6) months after the Closing.

16.9. Assignment by Purchaser. Purchaser may not assign its rights under this
Agreement except to an entity that is a real estate investment trust (“REIT”)
(or that is wholly owned directly or indirectly by a REIT) for which Purchaser
or an affiliate of Purchaser acts as the investment advisor. Any such assignment
shall be completed not less than five (5) business days prior to the Closing,
and Purchaser shall promptly provide Seller and the Title Company with a copy of
such assignment. In the event of any assignment, Purchaser shall not be released
from any liability hereunder.

16.10. Severability. If any term, covenant, condition, provision or agreement
herein contained is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, the fact that such term, covenant, condition,
provision or agreement is invalid, void or otherwise unenforceable shall in no
way affect the validity or enforceability of any other term, covenant,
condition, provision or agreement herein contained.

16.11. Successors and Assigns. All terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the parties hereto and
their respective legal representatives, successors and assigns (subject to
Section 16.9).

16.12. Interpretation. Seller and Purchaser acknowledge each to the other that
both they and their counsel have reviewed and revised this Agreement and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.

 

32



--------------------------------------------------------------------------------

16.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original; such
counterparts shall together constitute but one agreement.

16.14. Recordation. This Agreement may not be recorded and any attempt to do so
shall be of no effect whatsoever.

16.15. Limitation on Liability. In any action brought to enforce the obligations
of Seller under this Agreement or any other document delivered in connection
herewith, the judgment or decree shall be subject to the provisions of
Section 10.2 and Section 16.8 and shall, otherwise in any event, be enforceable
against Seller only up to a maximum of $250,000.00; provided, however, that any
liability of Seller arising under Section 7.1 and Section 16.23 shall not be
subject to such limit. The provisions of this Section shall survive the
termination of this Agreement.

16.16. Possession of Seller. As used in this Agreement, the “possession” or
“receipt” of a document, notice or similar writing by Seller shall be deemed to
be only the possession, receipt or notice of such document by Seller.

16.17. Business Day. As used in this Agreement, “business day” shall be deemed
to be any day other than a day on which banks in the State of Florida shall be
permitted or required to close.

16.18. Waiver of Jury Trial. PURCHASER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER
WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED

 

33



--------------------------------------------------------------------------------

BY PURCHASER AT CLOSING, AND SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS
AGREEMENT. Each party hereby authorizes and empowers the other to file this
Section 16.18 and this Agreement with the clerk or judge of any court of
competent jurisdiction as a written consent to waiver of jury trial.

16.19. Other Duties of Escrow Agent. Escrow Agent shall not be bound in any way
by any other agreement or contract between Seller and Purchaser, whether or not
Escrow Agent has knowledge thereof. Escrow Agent’s only duties and
responsibilities with respect to the Deposit shall be to hold the Deposit and
other documents delivered to it as agent and to dispose of the Deposit and such
documents in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, Escrow Agent shall have no responsibility to
protect the Deposit and shall not be responsible for any failure to demand,
collect or enforce any obligation with respect to the Deposit or for any
diminution in value of the Deposit from any cause, other than Escrow Agent’s
gross negligence or willful misconduct. Escrow Agent may, at the expense of
Seller and Purchaser, consult with counsel and accountants in connection with
its duties under this Agreement. Escrow Agent shall not be liable to the parties
hereto for any act taken, suffered or permitted by it in good faith in
accordance with the advice of counsel and accountants. Escrow Agent shall not be
obligated to take any action hereunder that may, in its reasonable judgment,
result in any liability to it unless Escrow Agent shall have been furnished with
reasonable indemnity satisfactory in amount, form and substance to Escrow Agent.

16.20. Disputes. Escrow Agent is acting as a stakeholder only with respect to
the Deposit. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Deposit or as to whom the Deposit is to be delivered, Escrow Agent
shall not make any delivery, but shall hold the Deposit until receipt by Escrow
Agent of an authorization in writing, signed by all the parties having an
interest in the dispute, directing the disposition of the Deposit, or, in the
absence of authorization, Escrow Agent shall hold the Deposit until the final
determination of the rights of the parties in an appropriate proceeding. Escrow
Agent shall have no responsibility to determine the authenticity or validity of
any notice, instruction, instrument, document or other item delivered to it, and
it shall be fully protected in acting in accordance with any written notice,
direction or instruction given to it under this Agreement and believed by it to
be authentic. If written authorization is not given, or proceedings for a
determination are not begun, within thirty (30) days after the date scheduled
for the closing of title and diligently continued, Escrow Agent may, but is not
required to, bring an appropriate action or proceeding for leave to deposit the
Deposit with a court of the State of Florida pending a determination. Escrow
Agent shall be reimbursed for all costs and expenses of any action or
proceeding, including, without limitation, attorneys’ fees and disbursements
incurred in its capacity as Escrow Agent, by the party determined not to be
entitled to the Deposit. Upon making delivery of the Deposit in the manner
provided in this Agreement, Escrow Agent shall have no further liability
hereunder. In no event shall Escrow Agent be under any duty to institute, defend
or participate in any proceeding that may arise between Seller and Purchaser in
connection with the Deposit. The provisions of this Section 16.20 shall survive
Closing.

 

34



--------------------------------------------------------------------------------

16.21. Reports. Escrow Agent shall be responsible for the timely filing of any
reports or returns required pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986 (and any similar reports or returns required under
any state or local laws) in connection with the closing of the transaction
contemplated by this Agreement.

16.22. Radon Notice. As required by Section 404.056(7), Florida Statutes, the
following notification is made regarding radon gas:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

16.23. Brokers. The parties each represent and warrant to the other that the
only real estate broker, salesman or finder involved in this transaction is CB
Richard Ellis and Eola Capital LLC (collectively, “Seller’s Broker”), to whom
Seller shall pay a real estate brokerage commission in an amount set forth in,
and pursuant to the terms of, a separate agreement between Seller and Seller’s
Broker. Seller shall indemnify, defend and hold Purchaser harmless from claims
for such payments to Seller’s Broker. If a claim for brokerage or similar fees
in connection with this transaction is made by any broker, salesman or finder
other than Seller’s Broker claiming to have dealt through or on behalf of one of
the parties to this Agreement, then that party shall indemnify, defend and hold
the other party under this Agreement harmless from all liabilities, damages,
claims, costs, fees and expenses whatsoever (including reasonable attorneys’
fees and court costs, including those for appellate matters and post judgment
proceedings) with respect to said claim for brokerage. The provisions of this
Section shall survive the Closing or the earlier termination of this Agreement.

(signatures on following page)

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

 

SELLER: NCFLA II OWNER LLC, a

Delaware limited liability company

By:

 

/s/ Troy M. Cox

Name:

  Troy M. Cox

Title:

  Authorized Representative NCFLA SABAL LLC, a

Delaware limited liability company

By:

 

/s/ Troy M. Cox

Name:

  Troy M. Cox

Title:

  Authorized Representative PURCHASER: KBS CAPITAL ADVISORS LLC,

a Delaware limited liability company

By:

 

/s/ Authorized Signatory

Name:

 

 

Title:

 

 

 

36



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be escrow agent under said Agreement, and (iii) be bound by said
Agreement in the performance of its duties as escrow agent.

 

COMMERCIAL PROPERTY TITLE, LLC

By:

 

/s/ Authorized Signatory

Name:

 

 

Title:

 

 